

115 HR 4011 IH: Fuel Economy Harmonization Act
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4011IN THE HOUSE OF REPRESENTATIVESOctober 11, 2017Mr. Upton (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend chapter 329 of title 49, United States Code, relating to average fuel economy standards
			 for automobiles.
	
 1.Short titleThis Act may be cited as the Fuel Economy Harmonization Act. 2.Credits for exceeding average fuel economy standardsSection 32903 of title 49, United States Code, is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving their margins 2 ems to the right;
 (B)in the matter preceding subparagraph (A), as redesignated, by striking When and inserting the following:  (1)In generalWhen;
 (C)in paragraph (1)(B), as redesignated, by striking paragraph (1) and inserting subparagraph (A),; and (D)by adding at the end the following:
					
 (2)Model years 2016 through 2021Notwithstanding paragraph (1)(B), beginning with model year 2016 and ending with model year 2021, a manufacturer may apply any credits earned after model year 2009 pursuant to paragraph (1), which have not been applied pursuant to paragraph (1)(A), to any model year beginning after the model year for which the credits are earned.;
 (2)in subsection (b)(2)(B), by striking subsection (a)(1) of this section and inserting subsection (a)(1)(A); and (3)in subsection (g)—
 (A)in paragraph (3)— (i)in subparagraph (A), by striking 2011 and inserting 2010;
 (ii)in subparagraph (B), by striking 2017, 1.5 miles per gallon; and and inserting 2016, 1.5 miles per gallon;; and (iii)by striking subparagraph (C) and inserting the following:
						
 (C)for model years 2017 and 2018, 2.0 miles per gallon; (D)for model years 2019 through 2021, 4.0 miles per gallon; and
 (E)for model year 2022 and subsequent model years, 6.0 miles per gallon.; and (B)in paragraph (5), by striking 2010 and inserting 2009.
 3.Calculation of average fuel economySection 32904(a) of title 49, United States Code, is amended by adding at the end the following:  (3)For model years 2012 through 2025, if requested by a manufacturer, the average fuel economy calculated by the Administrator for the manufacturer’s passenger and nonpassenger automobiles shall include off-cycle technology fuel economy credits equivalent to the credits calculated by the Administrator for the off-cycle technology under the Administrator’s vehicle emissions standards for the same or closest model year, provided that the technology has a direct impact upon improving fuel economy performance..
 4.Rule of constructionNothing in this Act or the amendments made by this Act may be construed to direct or grant new authority to the Secretary of Transportation to modify a maximum feasible average fuel economy standard established under section 32902 of title 49, United States Code. The Secretary’s authority to establish and amend a maximum feasible average fuel economy standard as provided in such section is unaffected by this Act and the amendments made by this Act.
		